Filed 11/12/21 P. v. Crawford CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Modoc)
                                                            ----



 THE PEOPLE,                                                                                   C091827

                    Plaintiff and Respondent,                                      (Super. Ct. No. F-19-307)

           v.

 CAMERON ALAN CRAWFORD,

                    Defendant and Appellant.


 THE PEOPLE,                                                                                   C091829

                    Plaintiff and Respondent,                                      (Super. Ct. No. F-19-467)

           v.

 CAMERON ALAN CRAWFORD,

                    Defendant and Appellant.




                                                             1
       While in a wooded area with a friend late at night, a few hours after smoking
methamphetamine, defendant Cameron Alan Crawford fired a shotgun at what he
believed to be a mountain lion. There was no mountain lion. Pellets from the shotgun
blast hit his friend’s girlfriend, L., in both legs. Their dog, the creature defendant
mistook for the mountain lion, was also hit in the tail. L. and the dog had remained in his
friend’s truck while they went out into the woods, and defendant believed they remained
there when he fired the shotgun.
       These basic facts supported criminal charges in Case No. F-19-467 and a violation
of probation previously granted in case No. F-19-307.1 Defendant was convicted by jury
of felony discharge of a firearm with gross negligence and misdemeanor battery.2 After
the jury returned its verdict, the trial court found this criminal conduct also violated the
terms of defendant’s grant of probation in case No. F-19-307. That grant of probation
was revoked and the trial court imposed 90 days in the Modoc County Jail for the
offenses in that case. With respect to case No. F-19-467, the trial court suspended
imposition of sentence and placed defendant on formal probation for a period of three
years. Defendant appeals in both cases. We consolidated the appeals for purposes of
argument and decision.
       Defendant contends: (1) the evidence is insufficient to support either of his
convictions; (2) the prosecutor engaged in prejudicial prosecutorial misconduct by




1      In case No. F-19-307, defendant was placed on summary probation for three years
for carrying a loaded firearm in public, possession of a firearm with identification
numbers removed, and possession of narcotics paraphernalia.
2      The jury acquitted defendant of felony assault with a firearm, felony battery
causing serious bodily injury, and misdemeanor use of a controlled substance. With
respect to defendant’s misdemeanor battery conviction, the jury also found he personally
used a firearm during the commission of the offense within the meaning of Penal Code
section 12022.5; however, that enhancement provision applies only to felony convictions.

                                              2
misstating the law and arguing facts not in evidence during closing argument;
(3) Assembly Bill No. 1950 (2019-2020 Reg. Sess.) (Assembly Bill 1950) (Stats. 2020,
ch. 328, § 2) applies retroactively to defendant’s case and requires reduction of his
probation term to two years; and (4) defendant is entitled to 10 additional days of custody
credit.
          We must reverse defendant’s battery conviction because the record contains no
evidence that defendant knew L. was in the immediate vicinity or otherwise in the line of
fire when he fired the shotgun. The evidence is therefore insufficient to support a
conclusion that a reasonable person with defendant’s knowledge of the facts would have
known firing the shotgun would directly, naturally, and probably result in a battery upon
L. Defendant’s conviction for grossly negligent discharge of a firearm, however, is
adequately supported by substantial evidence. Defendant’s assertion of prosecutorial
misconduct is forfeited. The Attorney General concedes defendant’s final two
contentions. We accept these concessions and order the appropriate modifications to the
order granting defendant probation in case No. F-19-467 and the order committing
defendant to jail in case No. F-19-307. As so modified, we affirm.
                                           FACTS
          The relevant facts are largely undisputed and may be stated briefly. On December
8, 2019, about 3:00 a.m., defendant entered a forested area of Modoc County with a
friend, Rex Kunert, seeking to cut down a tree for firewood. Defendant smoked
methamphetamine a few hours before he and Kunert headed out to the woods in separate
trucks. Defendant brought a shotgun in case they encountered a mountain lion. Kunert’s
girlfriend, L., accompanied them, but remained in Kunert’s truck with their dog, Aurora.
L. was asleep in the truck when defendant and Kunert walked into the woods together.
          Fifteen to twenty minutes later, about 30 feet from where they parked, defendant
heard what sounded like a limb breaking. Kunert called out for L. to see if the sound
came from her, but she did not respond. Defendant then saw a tail emerge from behind a

                                               3
tree and fired the shotgun believing he was firing at a mountain lion. The tail belonged to
Aurora. Unbeknownst to either defendant or Kunert, L. and the dog had left the truck at
some point and also went into the woods. L. was hit in both legs with shotgun pellets.
Aurora’s tail was also hit. Realizing his mistake, defendant took off his belt, fashioned a
tourniquet, and drove L. to the hospital.
                                       DISCUSSION
                                               I
                                Sufficiency of the Evidence
       Defendant contends the evidence is insufficient to support either of his
convictions. We agree with respect to defendant’s conviction for battery. Defendant’s
conviction for grossly negligent discharge of a firearm, however, is adequately supported
by substantial evidence.
                                              A.
                                    Standard of Review
       The standard of review is well-settled: “When reviewing a challenge to the
sufficiency of the evidence, we ask ‘ “whether, after viewing the evidence in the light
most favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” ’ [Citation.] Because the sufficiency
of the evidence is ultimately a legal question, we must examine the record independently
for ‘ “substantial evidence—that is, evidence which is reasonable, credible, and of solid
value” ’ that would support a finding beyond a reasonable doubt. [Citation.]” (People v.
Banks (2015) 61 Cal.4th 788, 804.)
       “ ‘Conflicts and even testimony [that] is subject to justifiable suspicion do not
justify the reversal of a judgment, for it is the exclusive province of the trial judge or jury
to determine the credibility of a witness and the truth or falsity of the facts upon which a
determination depends. [Citation.] We resolve neither credibility issues nor evidentiary
conflicts; we look for substantial evidence. [Citation.]’ [Citation.] A reversal for

                                               4
insufficient evidence ‘is unwarranted unless it appears “that upon no hypothesis whatever
is there sufficient substantial evidence to support” ’ the jury’s verdict. [Citation.]”
(People v. Zamudio (2008) 43 Cal.4th 327, 357.)
       With this standard of review in mind, we shall now assess the sufficiency of the
evidence supporting each of defendant’s convictions in this case.
                                              B.
                                           Battery
       “A battery is any willful and unlawful use of force or violence upon the person of
another.” (Pen. Code, § 242.)3
       “The mental state required for battery is the same as that required for assault.”
(People v. Hayes (2006) 142 Cal.App.4th 175, 180 (Hayes).) This mental state “ ‘is
established upon proof the defendant willfully committed an act that by its nature will
probably and directly result in injury to another, i.e., a battery.’ ” (People v. Williams
(2001) 26 Cal.4th 779, 782 (Williams).) The defendant need not intend the battery to
occur. (Id. at p. 786.) Nor is it required that the defendant be “subjectively aware of the
risk that a battery might occur.” (Id. at p. 788, fn. omitted.) However, the defendant
“must be aware of the facts that would lead a reasonable person to realize that a battery
would directly, naturally and probably result from his [or her] conduct.” (Ibid.)
       Hayes, supra, 142 Cal.App.4th 175, provides a useful example. There, while
resisting arrest for a probation violation, the defendant kicked a large concrete ashtray
that was next to one of the arresting officers. The ashtray toppled over and injured that
officer’s shin. (Id. at p. 179.) Concluding the evidence was sufficient to support the
defendant’s battery conviction, the appellate court explained: “A reasonable trier of fact
could find beyond a reasonable doubt that appellant intentionally kicked the ashtray with




3      Further undesignated statutory references are to the Penal Code.

                                              5
great force knowing that [the officer] was standing beside the ashtray. Based on these
findings, a reasonable trier of fact could further find beyond a reasonable doubt that
appellant knew facts sufficient to establish that his intentional act ‘would directly,
naturally and probably result in a battery’ by causing the ashtray to fall on [the officer].
[Citation.] Appellant concedes that he intentionally kicked the ashtray with the purpose
of knocking it over. It is of no consequence whether he may have honestly believed that
his intentional act was unlikely to result in a battery. [Citation.]” (Id. at p. 180.)
       Distinguishing the facts of this case from those present in Hayes, defendant argues
there was no evidence that he knew L. was in the immediate vicinity when he fired the
shotgun. We agree this fact is dispositive. Defendant acknowledges he intentionally
committed an act, i.e., fired a shotgun, that resulted in injury to L. He need not have
intended an injury to result in order to be convicted of battery. Nor must he have been
subjectively aware of the risk of injury. However, in order to be convicted of battery, he
must have been aware of facts that would lead a reasonable person to conclude a battery
would directly, naturally, and probably result from firing the shotgun. Defendant
believed L. was inside Kunert’s truck 30 feet away when he pulled the trigger. It was of
course possible that she and the dog got out of the truck during the 15 to 20 minutes
defendant was in the woods with Kunert. Indeed, Kunert apparently realized this
possibility because he called out L.’s name when they heard what sounded like a limb
breaking. L. did not respond. Defendant then saw a tail appear from behind a tree and
fired the shotgun at what he believed to be a mountain lion. As we explain in greater
detail below, a reasonable jury could have concluded defendant acted recklessly and with
gross negligence when he fired, but “ ‘ “[r]eckless conduct alone does not constitute a
sufficient basis for assault or for battery even if the assault results in an injury to
another.” ’ [Citations.]” (Williams, supra, 26 Cal.4th at p. 785.)
       Stated simply, without knowledge that L. was either in the immediate vicinity or
otherwise in the line of fire, a reasonable person in defendant’s position would not have

                                                6
concluded a battery would directly, naturally, and probably result from his act of firing
the shotgun.
       Our Supreme Court’s decision in Williams, supra, 26 Cal.4th 779, provides further
support for this conclusion. There, the defendant fired a shotgun at the victim’s truck,
hitting “the rear passenger-side wheel well,” while the victim “crouched approximately a
foot and a half away from the rear fender.” (Id. at pp. 782-783.) The victim’s sons were
also near the truck, but defendant denied knowing they were there until after he fired.
(Id. at p. 783.) Charged with three counts of assault with a firearm, the jury convicted
defendant of one count and deadlocked on the other two counts. (Ibid.) The Court of
Appeal reversed for instructional error. Our Supreme Court reversed that judgment.
Although the court agreed with the Court of Appeal’s conclusion that the assault
instruction was erroneous because it would have permitted the jury to convict the
defendant of assault “even if he did not actually know the facts sufficient to establish that
his act by its nature would probably and directly result in a battery,” the court
nevertheless found the error was harmless beyond a reasonable doubt because the jury
found the defendant guilty of assault where he admitted to firing a shotgun at the victim’s
truck “even though he knew that [the victim] was in the near vicinity.” (Id. at p. 790.)
Thus, the court explained, “defendant undoubtedly knew those facts establishing that his
act by its nature would directly, naturally and probably result in a battery,” and any
properly instructed jury would have so found. (Ibid.) The court also noted the jury’s
deadlock on the two additional counts of assault, where the defendant “denied actual
knowledge that [the victim’s sons] were near the truck when he fired his shotgun, further
confirms that the jury was not misled.” (Ibid.)
       Here, like the two deadlocked counts in Williams, defendant denied knowing L.
was nearby when he fired his shotgun at what he believed to be a mountain lion. While
the Williams court had no occasion to decide whether or not the two assault counts
involving the victim’s sons would have been supported by substantial evidence had the

                                              7
jury convicted that defendant of those counts, the court’s reasoning makes abundantly
clear that had the jury believed that defendant did not know those alleged victims were
nearby, or had reasonable doubt about defendant’s knowledge of their presence near the
truck, an acquittal of those counts was warranted.
       Nevertheless, the Attorney General argues the jury could reasonably have
concluded defendant knew L. was there when he fired, pointing to evidence that
defendant was not “strongly intoxicated” by the methamphetamine he smoked earlier in
the night. The Attorney General also points out that the jury saw photographs of the
scene of the shooting and that defendant, when law enforcement brought him out to that
scene, described L.’s location at the time he shot her with the shotgun. We certainly
agree the methamphetamine defendant smoked earlier in the night did not prevent him
from having the presence of mind to fashion a tourniquet and drive L. to the hospital, but
this does not mean he was able to see she was there when he fired the shotgun. Nor does
the fact that defendant knew the location where she was shot. Of course he knew that
location. After defendant fired the shotgun, L. screamed out in pain, and defendant
immediately realized he had shot her by mistake. This evidence does not in any way
undermine defendant’s claim that he did not know L. was there when he fired.
       We conclude there is no substantial evidence in this record which would have
allowed the jury to conclude defendant had actual knowledge of L.’s presence when he
fired the shotgun. Without such knowledge, a reasonable person in defendant’s position
would not have concluded a battery would directly, naturally, and probably result from
his conduct. We must therefore reverse defendant’s battery conviction.
                                             C.
                        Grossly Negligent Discharge of a Firearm
       Section 246.3 provides in relevant part that “any person who willfully discharges a
firearm in a grossly negligent manner which could result in injury or death to a person is
guilty of a public offense.” (§ 246.3, subd. (a).)

                                              8
       The elements of this offense are: “(1) the defendant unlawfully discharged a
firearm; (2) the defendant did so intentionally; [and] (3) the defendant did so in a grossly
negligent manner which could result in the injury or death of a person.” (People v.
Alonzo (1993) 13 Cal.App.4th 535, 538 (Alonzo).) The propriety of defendant’s
conviction of this crime turns on the third element.
       In People v. Ramirez (2009) 45 Cal.4th 980 (Ramirez), our Supreme Court
explained that in enacting section 246.3, “the Legislature intended no requirement that an
actual person be in proximity to the grossly negligent shooting. The risk element of
section 246.3 was included to ensure that the statute would not apply to hunting or target
practice in remote locations, posing no foreseeable risk of human injury, based on
abstract theories of criminal negligence. The risk element requires the likely presence of
people in the area, not the actual presence of a specific person. Requiring the prosecution
to prove a particular person was present is impractical and was never intended.” (Id. at
pp. 986-987.)
       The court reached this conclusion in part because the statute was enacted “in
response to the phenomenon of celebratory gunfire” in populated areas such as Los
Angeles, where innocent people have been injured or killed by falling bullets after those
bullets were fired into the air on holidays such as New Year’s Eve and the Fourth of July.
(Ramirez, supra, 45 Cal.4th at pp. 987-988.) As the court explained, multiple
amendments were made prior to final enactment, the first limiting the scope of the statute
to certain cities and to circumstances likely to injure or kill another person, and
subsequent amendments expanding the statute’s scope beyond cities and requiring
negligence, in the case of one amendment, and gross negligence, in the case of later
amendments. (Id. at p. 988.) Amendments restricting the statute’s scope and heightening
the required mental state for conviction “were ‘spurred by gun and defense advocates
who were concerned that the statute might ensnare hunters or citizens engaged in target
practice.’ ” (Ibid.) As finally enacted, the statute prohibits “willful shooting ‘in a grossly

                                              9
negligent manner which could result in injury or death to a person.’ ” (Id. at p. 989.)
Based on this legislative history, the court concluded the statute requires both a “grossly
negligent shooting” and a “reasonably foreseeable . . . human injury or death [that] might
result” as a consequence. (Id. at p. 990.) It does not require any identifiable person to
have been in the proximity of the shooting itself or “actually so endangered.” (Ibid.)
Such a requirement would take the very cases prompting passage of the statute, i.e.,
shooting into the air during holiday celebrations, out of the reach of the statute because
“[n]o one knows where shots fired recklessly into the air are likely to land.” (Ibid.)
       Thus, we must determine whether substantial evidence supports a conclusion that
defendant fired the shotgun in a grossly negligent manner where injury to a human being
was reasonably foreseeable. We answer that question in the affirmative.
       “Gross negligence, as a basis for criminal liability, requires a showing that the
defendant’s act was ‘ “such a departure from what would be the conduct of an ordinarily
prudent or careful [person] under the same circumstances as to be incompatible with a
proper regard for human life, or, in other words, a disregard of human life or an
indifference to consequences.” ’ [Citations.]” (Alonzo, supra, 13 Cal.App.4th at pp. 539-
540.) Firing a gun into the air in a commercial or populated area clearly qualifies as a
grossly negligent act done in disregard of the reasonably foreseeable possibility of injury
or death to a human being. (Id. at p. 540; People v. Torres (2019) 39 Cal.App.5th 849,
857.) Defendant argues firing a gun in the “wooded areas of Modoc County” does not,
“by virtue of the location alone.” He is mistaken.
       In making this argument, defendant relies on People v. Clem (2000) 78
Cal.App.4th 346 (Clem), in which the appellate court held violation of section 246.3 is an
inherently dangerous felony, supporting second degree felony murder liability where the




                                             10
grossly negligent discharge results in death. 4 (Clem, at p. 351.) In so concluding, the
court explained: “ ‘The facts must be such that the fatal consequence of the negligent act
could reasonably have been foreseen.’ [Citations.] Thus, section 246.3 by its terms
presumes that there are reasonable grounds to suspect that people will be endangered. If
there are isolated places in this populous state where the willful discharge of a firearm
posed no reasonably foreseeable threat to human life, then that act in those places would
not violate section 246.3.” (Id. at p. 352, italics added.) Defendant relies on the
foregoing italicized language to argue wooded areas of Modoc County are precisely the
sort of isolated places where one may fire a gun without running afoul of section 246.3.
We do not dispute that is ordinarily the case.
       As previously stated, our Supreme Court has held section 246.3 was not intended
to “apply to hunting or target practice in remote locations, posing no foreseeable risk of
human injury, based on abstract theories of criminal negligence.” (Ramirez, supra, 45
Cal.4th at p. 987.) But this does not mean that every shooting that occurs in remote
locations is immune from criminal liability under section 246.3. The important qualifier
in the above quotation from Ramirez is “posing no foreseeable risk of human injury.”
(Ibid.) Similarly, the appellate court in Clem qualified its statement with “where the
willful discharge of a firearm posed no reasonably foreseeable threat to human life.”
(Clem, supra, 78 Cal.App.4th at p. 352.)
       Here, notwithstanding the remote location, defendant’s act of firing the shotgun
posed such a risk. Defendant admitted smoking methamphetamine a few hours before



4      This holding has been superseded by the passage of Senate Bill No. 1437 (2017-
2018 Reg. Sess.), effective January 1, 2019, which amended section 188, subdivision (a),
to provide in paragraph (3): “Except [for first degree felony murder liability] as stated in
subdivision (e) of [s]ection 189, in order to be convicted of murder, a principal in a crime
shall act with malice aforethought. Malice shall not be imputed to a person based solely
on his or her participation in a crime.”

                                             11
heading out to the woods with Kunert. Although the record does not contain evidence of
the amount he ingested, or the precise effect the substance would have had on defendant
at the time of the shooting, it has become common knowledge that use of the substance
causes hyperactivity, nervousness, and agitation. (See, generally, People v. Yeoman
(2003) 31 Cal.4th 93, 162 [“The effect of drugs, while certainly a proper subject of expert
testimony, has become a subject of common knowledge among laypersons.”].)
Defendant and Kunert did not go out to the woods to hunt or shoot at targets in the
middle of the day. They went out there at 3:00 a.m. and defendant brought the shotgun in
case they encountered a mountain lion. They also brought L. and Aurora, who initially
remained in Kunert’s truck. It was 15 to 20 minutes later, and only about 30 feet from
the trucks, that defendant fired the shotgun at what he believed to be a mountain lion. At
some point during those 15 to 20 minutes, L. and Aurora got out of Kunert’s truck and
also went into the woods. Although defendant did not know L. was in the woods when
he pulled the trigger, it was certainly reasonably foreseeable that she might have left the
truck with Aurora and been in harm’s way when defendant fired the shotgun at the sight
of a tail emerging from behind a tree.
       We conclude the evidence supports a reasonable conclusion that defendant’s
willful discharge of the shotgun posed a reasonably foreseeable risk of human injury or
death, and his act of firing the weapon amounted to such a departure from what would be
the conduct of an ordinarily prudent person as to be incompatible with a proper regard for
human life.
                                             II
                                Prosecutorial Misconduct
       Defendant also claims the prosecutor engaged in prejudicial prosecutorial
misconduct by misstating the law and arguing facts not in evidence during closing
argument. There is no need to provide a detailed summary of the conduct defendant now
claims amounted to prosecutorial misconduct. It will suffice to note the prosecutor

                                             12
argued during closing argument and during the rebuttal argument that defendant’s
methamphetamine use was unreasonable, that his use of the substance made him paranoid
about seeing mountain lions, and that he unreasonably fired the shotgun because of that
paranoia. Defense counsel did not object to this line of argument. The prosecutor also
described the required mental state for assault, battery, and grossly negligent discharge of
a firearm. Defense counsel did not object to the prosecutor’s description of the law.
        Generally, “[t]o preserve a misconduct claim for review on appeal, a defendant
must make a timely objection and ask the trial court to admonish the jury to disregard the
prosecutor’s improper remarks or conduct, unless an admonition would not have cured
the harm.” (People v. Davis (2009) 46 Cal.4th 539, 612; People v. Gamache (2010) 48
Cal.4th 347, 370-371.)
        Defendant acknowledges his trial counsel failed to object, but argues “[t]he
argument should nevertheless be reviewed by this court because the case is closely
balanced and the misconduct contributed to the verdict.” In support of this exception to
forfeiture, defendant cites People v. Lambert (1975) 52 Cal.App.3d 905. The court in
that case, however, neither discussed this exception nor concluded it applied. Instead, it
simply cited People v. Perry (1972) 7 Cal.3d 756, for the existence of the exception,
which in turn cited People v. Berryman (1936) 6 Cal.2d 331. (Lambert, at p. 908.) These
cases were overruled on this point in People v. Green (1980) 27 Cal.3d 1, in which our
Supreme Court held the foregoing purported exception “is not properly an exception to
the objection requirement.” (Id. at p. 28, overruled on a different point in People v.
Martinez (1999) 20 Cal.4th 225, overruled on another point in People v. Fontenot (2019)
8 Cal.5th 57; see also People v. Ledesma (1987) 43 Cal.3d 171, 241 (conc. opn. of Mosk,
J.).)
        Futility is a proper exception to the objection requirement. “A defendant will be
excused from the requirement of making a timely objection and/or a request for
admonition if either would have been futile. [Citation.]” (People v. Cole (2004) 33

                                             13
Cal.4th 1158, 1201.) Defendant argues the trial court’s ruling denying his motion to
dismiss the assault with a firearm (count one) and battery causing serious bodily injury
(count two) counts rendered futile any objection to the prosecutor’s argument concerning
the reasonableness of his conduct. We disagree. But in any event, the jury acquitted
defendant of those counts, convicting him of simple battery as a lesser included offense
to count two, and we are reversing that misdemeanor conviction for insufficient evidence.
Thus, defendant cannot have been harmed by the claimed misconduct unless it
contributed to his conviction of grossly negligent discharge of a firearm. Defendant does
not adequately explain how the trial court’s ruling denying his motion to dismiss the
assault and battery counts rendered futile any objection he had to the prosecutor’s
argument regarding the grossly negligent discharge count.
       The contention is therefore forfeited. Any alternative claim of ineffective
assistance of counsel is also forfeited for failure to raise that alternative claim on appeal.
(See People v. Clayburg (2012) 211 Cal.App.4th 86, 93 [failure to raise claim in opening
brief on appeal forfeits the claim].) We therefore do not address the merits of defendant’s
prosecutorial misconduct claim under the rubric of ineffective assistance of counsel.
                                              III
                                     Assembly Bill 1950
       Defendant further asserts, and the Attorney General concedes, that Assembly Bill
1950 applies retroactively to defendant’s case and requires reduction of his probation
term to two years. We accept the concession.
       Assembly Bill 1950 took effect on January 1, 2021, while this appeal was pending.
(Stats. 2020, ch. 328, § 2.) This enactment reduced the maximum probation term for
most felony offenses to two years. (§ 1203.1, subds. (a), (m).) Because the reduction in
the length of the probation term has an ameliorative effect, we presume that our
Legislature intended to make its effect retroactive to nonfinal convictions in the absence
of an express provision specifying a contrary intent. (In re Estrada (1965) 63 Cal.2d 740,

                                              14
744-747.) Assembly Bill 1950 contains no such provision. Accordingly, the maximum
term of defendant’s probation is now two years. (Accord, People v. Sims (2021) 59
Cal.App.5th 943, 955-964; People v. Quinn (2021) 59 Cal.App.5th 874, 879-885.) We
must therefore reduce the probation term from three years to two years and direct the trial
court to modify the minute order governing the length and terms of probation to reflect a
two-year term. Should either the People or defendant wish to make further motions
regarding the length or terms of probation, each may file the appropriate motion(s) with
the trial court.
                                             IV
                                      Custody Credit
       Finally, defendant contends he is entitled to 10 additional days of custody credit in
case No. F-19-307. The Attorney General concedes this point as well. We again accept
the concession and shall order the appropriate modification to the order committing
defendant to jail in case No. F-19-307.
                                      DISPOSITION
       Defendant’s battery conviction in case No. F-19-467 is reversed and the term of
probation is reduced from three years to two years. In all other respects, the judgment
entered in that case is affirmed. The trial court is directed to prepare a new order granting
formal probation removing reference to the reversed battery count and also reflecting
imposition of a two-year term of formal probation; the trial court shall further notify the
Modoc County Department of Probation of the change to defendant’s probationary term.
The judgment entered in case No. F-19-307 is modified to grant defendant 10 additional
days of custody credit and affirmed as modified. The trial court is directed to modify the




                                             15
March 10, 2020, order committing defendant to jail to reflect an award of 48 days of
conduct credit.



                                                 /s/
                                                HOCH, J.



We concur:



 /s/
RAYE, P. J.



 /s/
KRAUSE, J.




                                           16